Citation Nr: 0431989	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for disc 
narrowing at C3-4 and C4-5, with bulging at C4-5, rated at 40 
percent from March 9, 1996, to July 31, 2002, and at 20 
percent since August 1, 2002, to include the propriety of a 
reduction from 40 percent to 20 percent, effective August 1, 
2002.

2.  Entitlement to a higher initial evaluation for headaches, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to March 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for herniated disc at C4-5 with muscle spasm and 
headaches, and assigned the disability a 20 percent rating 
effective March 9, 1996.  The veteran filed a notice of 
disagreement with that determination in August 1996, and 
perfected his appeal to the Board later that month. 

After a March 1998 remand by the Board, the RO increased the 
veteran's rating to 40 percent in September 1998, 
reclassifying his disability as disc narrowing at C3-4 and 
C4-5, with disc bulging at C4-5, effective March 9, 1996.  
The RO also, per the Board's remand instructions, separately 
assigned a noncompensable (0 percent) evaluation for the 
veteran's service-connected headaches, effective March 9, 
1996.  

The RO proposed to reduce the veteran's cervical spine 
disability evaluation in a November 2001 decision.  Then, in 
a May 2002 rating decision, the RO reduced this rating to 20 
percent, effective August 1, 2002.  The RO continued the 20 
percent evaluation in a December 2002 rating decision.  In 
October 2002, the veteran filed a notice of disagreement with 
respect to the May 2002 reduction, and perfected an appeal of 
that issue to the Board in September 2003.  

The issue of entitlement to a higher initial evaluation in 
excess of 40 percent for disc narrowing at C3-4 and C4-5, 
with bulging at C4-5, effective from March 9, 1996, as well 
as the matter of entitlement to a higher initial evaluation 
for headaches, currently rated as noncompensable, effective 
from March 9, 1996, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran presented good cause for missing VA 
examinations of the cervical spine, as scheduled in September 
2001, December 2001, and May 2002.

2.  The veteran's 40 percent evaluation for cervical spine 
disability (from March 9, 1996), was already in effect for 
five years at the time of the effective date assigned to the 
RO's rating reduction to 20 percent for this disability (from 
August 1, 2002).

3.  In reducing the veteran's rating for his cervical spine 
disability from 40 percent to 20 percent, the RO did not 
adequately explain the basis for its actions, and also relied 
on an inadequate examination report.

4.  Improvement in the veteran's cervical spine disability 
was not sufficiently demonstrated at the time of the RO's 
rating reduction from 40 percent to 20 percent.


CONCLUSION OF LAW

The reduction of the 40 percent evaluation disc narrowing at 
C3-4 and C4-5, with disc bulging at C4-5, was not in 
accordance with law and that evaluation is restored, 
effective August 1, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA's Duties to Notify and Assist

In the decision below, the Board finds that a reduction of 
the veteran's evaluation for cervical spine disability from 
40 percent to 20 percent, effective August 1, 2002, was 
improper.  Therefore, the Board will restore this rating to 
its originally assigned 40 percent evaluation, effective 
August 1, 2002.  The remaining issue related to this matter, 
concerning whether the veteran is entitled to a higher 
initial evaluation in excess of 40 percent for his cervical 
spine disability, as will now be in effect from March 9, 
1996, is remanded to the RO for further development.  
Therefore, as the only decision reached in this determination 
is a complete grant of benefits sought for that particular 
matter (restoration of a 40 percent evaluation originally 
assigned prior to an improper reduction), the Board holds 
that no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations at this time.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Applicable Law

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.   Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation 
when required by VA.  38 C.F.R. § 3.655(a) (2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued or, if a minimum evaluation is 
established in part 4 of this title or there is an evaluation 
protected under 38 C.F.R. § 3.951(b) (2004), reduced to the 
lower evaluation.  Such notice shall also include the 
prospective date of discontinuance or reduction, the reason 
therefor and a statement of the claimant's procedural and 
appellate rights.  The claimant shall be allowed 60 days to 
indicate his or her willingness to report for a reexamination 
or to present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1) 
(2004).  

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination notice 
or the date of last payment, whichever is later.  38 C.F.R. 
§ 3.655(c)(2) (2004).

If notice is received that the claimant is willing to report 
for a reexamination before payment has been discontinued or 
reduced, action to adjust payment shall be deferred.  The 
reexamination shall be rescheduled and the claimant notified 
that failure to report for the rescheduled examination shall 
be cause for immediate discontinuance or reduction of 
payment.  When a claimant fails to report for such 
rescheduled examination, payment shall be reduced or 
discontinued as of the date of last payment and shall not be 
further adjusted until a VA examination has been conducted 
and the report reviewed.  38 C.F.R. § 3.655(c)(3) (2004).

Before an RO may reduce or terminate an evaluation for a 
service-connected disability, it must satisfy the procedural 
requirements of 38 C.F.R. § 3.105(e) (2004).  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is for assignment if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is applicable.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is to be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

If a disability rating requires reevaluation in accordance 
with changes in a veteran's condition, it is essential in 
determining the level of current impairment that the 
disability be considered in the context of its entire 
recorded history.  38 C.F.R. § 4.1 (2004).  When a rating has 
been in effect for at least five years, 38 C.F.R. § 3.344 
(2004) requires that a rating reduction be based on an 
examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  
38 C.F.R. § 3.344 (a), (b), Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
Where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344 (a) and 
(b) are not applicable.  See 38 C.F.R. § 3.344(c).  Instead, 
reexamination disclosing improvement may warrant a rating 
reduction.  Id.  

Analysis of the Propriety of the Rating Reduction from 40 
Percent to 20 Percent for Cervical Spine Disability, 
Effective August 1, 2002

The record reflects that, after the veteran failed to report 
for a VA examination scheduled in September 2001, in 
accordance with 38 C.F.R. § 3.105(e), the RO prepared a 
proposed rating decision in November 2001 that set forth some 
facts and reasons for the proposed reduction, including 
evidence relied upon for the decision.  In this document, the 
RO noted that the veteran failed to report for the recently 
scheduled VA examination.  The RO also observed that a 
previous August 2000 rating decision documented significant 
improvement in the veteran's condition, referring to certain 
range of motion measurements.  The reduction proposal and an 
appropriate transmittal letter were then mailed to the 
veteran's latest address of record in December 2001, 
notifying him that he had 60 days to present additional 
evidence in support of his current rating, including the 
right to a hearing and a representative, and further 
notifying him that the rating would become final if no 
additional evidence was received within the appropriate time 
constraints.  

A review of the claims file reflects that at some time after 
the issuance of the proposed reduction, the veteran contacted 
the RO, explaining that he went to the VA Medical Center, and 
that the only examination he was aware of pertained to his 
request for a clothing allowance.  The veteran stated that he 
did not receive notice for any other VA examination, and 
requested that the RO reschedule it.

The RO issued a final rating reduction decision in May 2002, 
which it timely transmitted to the veteran in June 2002, 
establishing an August 1, 2002, effective date for the 
reduction in accordance with 38 C.F.R. § 3.105(e).  In this 
document, the RO noted that the veteran failed to report for 
examination in December 2001 and May 2002.  The RO then 
reduced the veteran's evaluation to 20 percent, with little 
to no explanation.

The veteran maintains that he belatedly received notice of 
the December 2001 VA examination at some point in January 
2002 because of his college's slow mail delivery.  He reports 
that at any rate, this examination was scheduled during the 
time frame of his first semester examinations, despite prior 
requests to VA to avoid scheduling him during his college 
examination periods in the winter and spring.  

There is a July 2002 report of contact in the claims file, 
indicating that the veteran called in to request a new 
examination, reporting that he never received notice of the 
May 2002 VA examination.  The veteran again reported that 
this examination was scheduled during his second semester 
finals period.

In light of the above, the Board finds that the veteran has 
presented good cause for his failure to report for VA 
examinations.  As such, it was improper for the RO to use 
this as a basis to reduce his compensation benefits.  See 
38 C.F.R. § 3.655.

The record reflects that the RO did not provide an adequate 
explanation for its course of action, via proposed and final 
rating reduction actions that set forth all material facts 
and reasons for these actions.  See 38 C.F.R. § 3.105(e).  
Although the RO followed the appropriate timelines for 
instituting such a reduction, it did not provide the veteran 
with adequate explanation, based upon competent evidence of 
record, as to why such a reduction was warranted (other than 
to basically say that he had missed VA examinations).  The 
Board notes that the regulations pertaining to the failure to 
appear for VA examination, moreover, do not operate to 
"trump" the provisions in place at 38 C.F.R. § 3.344 for 
the protection of evaluations that have been in effect for at 
least five years.  

By March 9, 2001, the veteran's 40 percent rating had been in 
effect for five years.  Therefore, the RO's reduction, 
effective August 1, 2002, had to be based upon competent 
medical evidence justifying the reduction action.  See 
38 C.F.R. § 3.344.  This evidence needed to reflect that the 
current state of the veteran's cervical spine disability was 
evaluated in light of the context of its entire recorded 
history.  38 C.F.R. § 4.1.  The evidence apparently referred 
to by the RO, via its mention in the November 2001 proposed 
reduction of an August 2000 rating decision, was a July 2000 
VA examination report.  Under 38 C.F.R. § 3.344(a) and (b), a 
rating reduction must be based upon an examination that is as 
complete as the examinations that formed the basis for the 
original rating.  The evidence should show that the condition 
not be likely to return to its previous level, and should 
make it reasonably certain that noted improvement will be 
maintained under the ordinary conditions of life.  Id.; see 
also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The July 2000 VA examination report, however, is not as 
comprehensive as prior examinations conducted in June 1996 
and May 1998, where the veteran's disability was described as 
chronically painful, and thereafter severe in its 
symptomatology.  There is no indication that the July 2000 
examiner reviewed the claims file, and there is no reference 
to the aforementioned prior VA examination reports.  The July 
2000 VA examination report includes some clinical findings, 
with reports of tenderness and slight muscle spasm, and then 
lists a diagnosis.  There is no recorded opinion as to 
improvement of the veteran's condition, or moreover whether 
his disability could be classified as likely to continue to 
improve, or maintained under the ordinary conditions of life.  
The August 2000 rating decision, referred to by the RO as the 
evidentiary basis for the reduction, basically repeats the 
examination's clinical findings, and other than to say that 
there is improvement from the prior examination, it does not 
mention or compare current symptoms to the veteran's previous 
symptoms and history.  

Accordingly, the Board holds that the July 2000 VA 
examination report, which the RO apparently used as the basis 
of its decision to reduce the veteran's rating, represents an 
inadequate examination because it was not based upon a review 
of the history of the veteran's cervical spine disability as 
compared to current clinical findings, and as such should not 
have been relied upon by the RO.  And, as the RO basically 
only referred to this report, it did not adequately explain 
the basis for its actions in its proposed and final reduction 
decisions.  See 38 C.F.R. §§ 3.344, 4.1; Tucker v. Derwinski, 
2 Vet. App. 201 (1992).  The Board therefore finds that 
because the preponderance of the competent medical evidence 
of record does not show improvement of the veteran's cervical 
spine disability, the RO's reduction of his rating from 40 
percent to 20 percent was improper, and the prior 40 percent 
rating should be restored.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In Lehman v. Derwinski, 1 Vet.  App. 339 (1991), the United 
States Court of Appeals for Veterans Claims (Court) found 
that the RO's reduction of the evaluation which had been 
assigned for the veteran's psychiatric disorder had been done 
on the basis of an inaccurate and incomplete medical report, 
without complying with 38 C.F.R. § 3.344, and restored the 
evaluation which had previously been assigned.  

Similarly, in this case, the RO reduced the veteran's 
evaluation on the basis of a medical examination that failed 
to establish sustained or material improvement in the 
veteran's condition.  The Court, in Brown v. Brown, 5 Vet. 
App. 413 (1993) outlined the specific requirements of the 
Board in applying 38 C.F.R. § 3.344.  The entire record of 
examinations and medical history must be reviewed to 
ascertain whether the recent examination is full and 
complete; examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction; ratings on account of diseases 
subject to temporary or episodic improvement will not 
ordinarily be reduced on any one examination; and even if 
material improvement is shown, it must appear reasonably 
certain that improvement will be maintained under the 
ordinary conditions of life.  The May 2002 rating action 
failed to comply with each of these requirements and, in 
fact, did not discuss the application of 38 C.F.R. § 3.344.

In Brown, the Court concluded that where the Board upholds a 
reduction in a rating without observance of applicable law 
and regulations (primarily 38 C.F.R. § 3.344(a)), such a 
rating is void ab initio and should be set aside as "not in 
accordance with law."  Brown, 5 Vet.  App. at 422.  That was 
the situation here.  The Board notes that the failure to 
consider the applicable regulation cannot be cured by 
subsequent examination or action of the VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction and determine whether that action was 
appropriate.  At the time of the proposed and final 
reductions (beyond the July 2000 VA examination report), 
there was no other medical evidence of record to support a 
finding of improvement.  Furthermore, the Board observes that 
the current medical evidence of record, a November 2002 VA 
examination report, again classifies the veteran's cervical 
spine disability as no less than severe in its 
symptomatology.  This information would not appear to be 
indicative of sustained improvement in the veteran's 
condition, or of a likelihood for improvement or the ability 
to maintain it under the ordinary conditions of life.
Therefore, the RO erred in its May 2002 rating action by 
reducing the 40 percent evaluation for the veteran's service-
connected cervical spine disability to a 20 percent rating.  
Accordingly, the 40 percent evaluation assigned for disc 
narrowing at C3-4 and C4-5 with bulging at C4-5, is restored, 
effective August 1, 2002.


ORDER

Restoration of a 40 percent rating for disc narrowing at C3-4 
and C4-5, with disc bulging at C4-5, is granted, effective 
August 1, 2002; to that extent only, the appeal is granted. 



REMAND

In light of the above decision, with respect to the veteran's 
cervical spine disability, the issue remaining for further VA 
consideration is his entitlement to a higher initial 
evaluation for disc narrowing at C3-4 and C4-5, with disc 
bulging at C4-5, currently rated as 40 percent disabling, 
effective March 9, 1996.  

The Board further observes that an additional matter, the 
veteran's entitlement to a higher initial evaluation for 
headaches, currently rated as noncompensable and effective 
March 9, 1996, also remains pending before VA.  Although the 
RO parsed out this disorder as a separate service-connected 
disability in September 1998 per the Board's March 1998 
remand, the record reflects that the RO did not thereafter 
address or evaluate this issue in terms of whether the 
veteran is entitled to a compensable (greater than 0 percent) 
evaluation from the date of his claim.  As the veteran 
already perfected an appeal of the initial rating assigned to 
his cervical spine disability, with headaches, in August 
1996, however, this issue is still in appellate status 
(absent his withdrawal of the same).  

The Board first observes that the VCAA and its implementing 
regulations are applicable to these claims.  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA must 
also notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
There is no such VCAA notice letter on file with respect to 
these two claims.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
also discussed the four notice elements pertinent to most 
claims for VA benefits, noting that the RO should provide to 
the claimant:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request that the claimant provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
first required for compliance with the notice and duty to 
assist provisions contained in this law.  In addition, 
because it appears that the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would potentially be prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The record also reflects that the most recent criteria 
applicable to evaluating service-connected spine 
disabilities, see 68 Fed. Reg. 51,454-51,458 (August 27, 
2003), effective September 26, 2003, and codified as amended 
at 38 C.F.R. § 4.71a, have yet to be applied to the claim for 
a higher initial evaluation for cervical spine disability.  
The veteran has not received notice of the new rating 
criteria, and the RO should therefore ensure that he receives 
notice of these criteria.

The RO should also obtain any current records of the 
veteran's VA or private treatment (if he provides appropriate 
authorization for the same) for the cervical spine or for 
headaches.  There are VA Medical Center treatment reports of 
record up until April 1997, but nothing more current is of 
record.  Further, at a July 2004 hearing before the 
undersigned, the veteran indicated that he has received 
treatment at the Red Fern Clinic at Clemson University since 
1999, and that recently, he has had to go to Anderson 
Radiology to undergo his routine "VA" magnetic resonance 
imaging tests.  There are no Red Fern Clinic reports 
currently of record, although there is one January 2004 
Anderson Radiology report now of record.

The Board notes that the RO should also afford the veteran a 
new VA orthopedic and neurological examination in order to 
assess the current severity of his cervical spine disability 
and of his headaches.

Lastly, the record indicates that in August 2003, the veteran 
contacted the RO requesting a local hearing.  The record 
reveals that the veteran was previously afforded a local 
hearing in April 1997.  The RO should take any necessary 
action with respect to this request.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.  

a.  This action must include written 
notice from the RO to the veteran 
and his representative of: 
- the provisions of the VCAA and the 
laws applicable to the claims; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;  
- the type of evidence required for 
each element of the claims;
- the evidence already of record in 
support of the claims;
- the evidence not yet of record, but 
required to substantiate the claims; 
and
- a request to the veteran to provide 
the RO with all relevant evidence and 
argument he has to support his 
claims.

b.  The RO should also request the 
contact information and dates of 
treatment for all current medical 
providers who treat the veteran's 
cervical spine, as well as for those 
who treat him for headaches.  The RO 
should obtain any VA treatment 
records dated since April 1997, as 
well as any private treatment 
records for which the veteran has 
returned an appropriate 
authorization form, to include 
treatment at Red Fern Clinic at 
Clemson University since 1999, and 
recent assessments at Anderson 
Radiology.

c.  The RO should specifically 
advise the veteran of the changes to 
the criteria applicable to rating 
service-connected spine 
disabilities, effective September 
26, 2003.

d.  The RO should also, in this 
communication, address the veteran's 
August 2003 request for a local 
hearing.

2.  After the development requested in 
paragraph number one is complete, the RO 
should arrange for the veteran to undergo 
an orthopedic and neurological 
examination, in order to assess the level 
of severity of his service-connected disc 
narrowing at C3-4 and C4-5, with disc 
bulging at C4-5, as well as of his 
service-connected headaches.  The RO must 
forward the claims file for review by the 
examiner in conjunction with the 
examination.  All necessary testing 
should be accomplished in relation to 
this examination.  Thereafter, in the 
written examination report, the examiner 
should identify all current 
manifestations of both service-connected 
disabilities.  

a.  With respect to the veteran's 
cervical spine disability, all 
pertinent range of motion testing 
should be annotated in the report, 
as well as information pertaining to 
the number of weeks of 
incapacitating episodes experienced 
by the veteran in the past year.  
(An incapacitating episode is 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.) 

b.  With respect to the veteran's 
headaches, the examiner should 
record the number of prostrating 
attacks occurring over the past 
year, to include the number of 
attacks per month if applicable, as 
well as the estimated duration of 
each attack.  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

3.  When the RO completes the development 
requested above, it should again review 
the claims on the basis of all additional 
evidence of record.  If the RO cannot 
grant the benefits sought on appeal in 
their entirety, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
then afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



